Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the Final action for application #16/745080, Mounting A Frame Onto A Previously Installed Mirror, filed 1/16/2020.  Claims 1-4, 6, 7, 9-11, 13-19, and 21-24 are pending.  This Final Office Action is in response to applicant's reply dated 3/14/2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Election/Restrictions
Claims 15-19 and 24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The invention as claimed was drawn to the structure of the apparatus only, and NOT to a combination of the apparatus with the frame. Not only is the frame not depicted in any of the drawings, nor is the structure thereof made clear by the specification, but the original structure claims are drawn only to the apparatus. This was discussed in the interview of 3/1/2022, where the Examiner specifically indicated that the frame itself or system of a combination of a frame and bracket could not be positively claimed.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-19 and 24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Objections
Claim 21 is objected to because the phrase “said second brace located” should be ---said second brace is located---.  

Claim 22 is objected to because the phrase “along an bottom edge” should be ---along a bottom edge---.
Appropriate correction is required.








Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4, 6, 7, 9-11, 13, 14, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1:
-The language “a number of connection tabs connected to said support panel and said second brace” is indefinite since it makes it unclear if each tab (or singular tab) is connected to both the support panel and the second brace, or if there are a plurality of tabs that are connected to either the support panel or the second brace.

Regarding Claim 3:
-It is claimed that the second brace comprises “a fixed edge” connected to the second extension web. A “free edge” is also claimed. However, it is unclear how the “fixed edge” of the second brace is connected to the second extension web. By viewing Figure 1, numeral 41 defines the “fixed edge” which is actually not depicted as fixed to anything since the edge is the lowermost edge of the second brace 4 and is offset lower than the second extension web 5.
-The language “such that an interior surface of the frame rests against the free edge” is indefinite since this is dependent upon the structure of the frame which is not positively claimed. The specification does not discuss the structure of the frame or recess. If the recess of the frame being mounted is deeper than the height of the free edge, or the outer lip of the frame is taller than the height of the second brace above the connection tabs, then the free edge may not necessarily be contacted, but the structure of the bracket would still remain the same. For example, the edge of the frame could rest upon the connection tabs. Therefore, the structure of the bracket cannot rely on an element not positively claimed. 

Regarding Claim 9:
-There is no antecedent basis for “said second bracket”.
 -It is claimed that the number of fasteners are distributed about a perimeter of said frame. It is unclear how the fasteners would remain attached to the frame (or mirror) about the perimeter. It is clear that if a fastener is hooked onto the top horizontal edge of an existing mirror, thereby orienting the second bracket portion in an upwardly open U-shape to receive the frame, that when the frame is mounted onto the fastener, the weight of the frame inherently secures the frame to the fastener. However, since the specification teaches the bracket portions being rigid and does not teach the structure of the frame, it is not clear how fasteners attached to the vertical side edges of a frame or the lower edge of the frame would remain attached thereto or to the mirror.

Regarding Claim 11:
-It is claimed that the second brace comprises “a fixed edge” connected to the second extension web. A “free edge” is also claimed. However, it is unclear how the “fixed edge” of the second brace is connected to the second extension web. By viewing Figure 1, numeral 41 defines the “fixed edge” which is actually not depicted as fixed to anything since the edge is the lowermost edge of the second brace 4 and is offset lower than the second extension web 5.
-It is claimed that the free edge of the second brace of each of said number of fasteners is “configured to restrict movement of the frame when installed within the at least one recess”.  This is unclear since the specification has not explained how the free edge restricts movement of the frame. There is no specific details on any structure of the frame or recess and therefore the movement of the frame with respect to the fasteners is unclear. Additionally, it is not clear if “the free edge” being referred to is the same free edge claimed in claim 9.

Regarding Claim 22:
-The term “thereof” used throughout the first section of the claim makes it unclear which element is being referred to. The Examiner suggests the language ---each of said number of connection tabs comprise a respective first end, second end, and bottom edge, wherein the first end is connected to said second face, the second end is connected to the second brace, and the bottom edge is connected to the second extension web---.

Regarding Claims 22 and 23:
-The entire last section of claim 22 is unclear since it is claiming that the connection tabs are located within the recess to prevent lateral displacement of the frame. This same subject matter is claimed in claim 23 and is unclear. The drawings never depict a frame or interaction with the bracket, and the specification does not disclose the specific structure of the frame or recess. However, this claim language suggests that the specific structure of the frame/recess is critical to the insertion and function of the bracket. In order for one of skill in the art to be able to make and use the invention as claimed, the structure of the frame/recess would be necessary. Without this information, it is not clear how the bracket prevents lateral displacement of the frame, or how the connection tabs are located in the recess. For example, if using a conventional frame as reference that would have a u-shaped cross-section (see Figure 2 of US 7,708,252 for reference only of a conventional frame 42), the free edge of the bracket could be inserted into the channel of the “u-shape” (such as 38 is inserted into recess 40), or the outer lip of the frame could rest upon the connection tabs of the bracket (such as the outer lip to the left of recess 40 is resting upon the horizontal portion of the rail 24). The connection tabs would not be able to be inserted into the u-shaped channel. Therefore, it appears that the frame that is to be used with the applicant’s bracket is a specific frame with a specific recess structure, and therefore a CIP should be filed to allow entry of the structure of the frame/recess and interaction with the bracket. The current application does not provide enough detail for the specific structure and engagement of the bracket and frame. It is therefore not clear how the connection tabs are configured to be located in the recess of the frame or how the connection tabs prevent lateral displacement of the frame.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, and 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US D704,834 (Bacon).

Regarding Claim 1, as best understood, Bacon teaches a bracket for mounting a frame onto a previously installed mirror without requiring removal of the previously installed mirror, said bracket comprising: 
a support panel (central vertical plate; Figure 2) having a first face (right vertical face) and a second face (left vertical face); 
a first bracket portion (right hook) extending from said first face and configured to receive a portion of an outer edge of said previously installed mirror (capable of hooking onto an object; Figure 1) for removably securing said bracket to said previously installed mirror; and 
a second bracket portion (left hook) extending from said second face and configured to receive and support said frame (capable of receiving and supporting an object; Figure 1); and
a number of connection tabs connected to said support panel and said second brace (Figure 2 showing triangular connection tabs on the support panel and the second brace and a plurality of elongated connection tabs extending from the second brace towards the support panel).
The Examiner notes that neither the mirror nor frame are given patentable weight since not positively claimed and since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). The structure of Bacon has the claimed structure and is capable of hooking onto a mirror and supporting a frame.

Regarding Claim 2, as best understood, Bacon teaches the bracket of claim 1 wherein: 
said first bracket portion comprises a first extension web (upper horizontal plate; Figure 2) extending horizontally outward from said first face and a first brace (right vertical plate) extending vertically downward from said first extension web; and 
said first face (right face of central plate), an inner surface of said first extension web (lower surface of upper horizontal plate), and an inner surface of said first brace (left surface of right vertical plate) define a channel configured to receive the portion of the outer edge of said previously installed mirror (channel depicted in Figure 2).  

Regarding Claim 3, as best understood, Bacon teaches the bracket of claim 2 wherein: 
said second bracket portion comprises a second extension web (left bottom horizontal plate; Figure 2) extending horizontally outward from said second face and a second brace (left vertical plate) extending vertically upwards from said second extension web; and
the second brace (left vertical plate) comprises a fixed edge connected to said second extension web (lower edge of the left vertical plate is also the left edge of the left bottom horizontal plate) and a free edge (upper free end of left vertical plate) is configured to be inserted into the frame such that an interior 9Via EFS-WebDate of Deposit: 01/16/2020Title: Mounting a Frame onto a Previously Installed Mirrorsurface of the frame rests against the free edge to support the frame when installed. (The Examiner notes that the structure of Bacon meets the structural limitations and would therefore be capable of being inserted into and supporting a frame as claimed. The interior surface resting on the free edge would be dependent upon the structure of the frame which has not been given patentable weight).  

Regarding Claim 4, as best understood, Bacon teaches the bracket of claim 3 wherein: said support panel (central vertical plate), said first brace (right vertical plate), and said second brace (left vertical plate) are spaced apart and extend parallel with one another (as depicted in Figure 2).  

Regarding Claim 7, as best understood, Bacon teaches the bracket of claim 1 wherein: the support panel, the first bracket portion, and the second bracket portion are integrally formed (as depicted in Figure 2, the entire main body creating the S-shape of the bracket has no breaks or seams and is therefore integrally formed).  


Claims 1-4, and 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 4,314,429 to Casteel et al. (hereinafter ‘Casteel’).

Regarding Claim 1, as best understood, Casteel teaches a bracket for mounting a frame onto a previously installed mirror without requiring removal of the previously installed mirror, said apparatus comprising: 
a support panel (central vertical plate where 33 is pointing to; Figure 3) having a first face (right vertical face) and a second face (left vertical face); 
a first bracket portion (right hook) extending from said first face and configured to receive a portion of an outer edge of said previously installed mirror (capable of hooking onto an object; Figure 2) for removably securing said bracket to said previously installed mirror;  
a second bracket portion (left hook) extending from said second face and configured to receive and support said frame (capable of receiving an object to support; Figure 2); and  
a number of connection tabs (38; Figure 3; col 2, ln 14-22 teaching a plurality of adapters) connected to said support panel and said second brace (as depicted in Figure 3 in phantom lines).
The Examiner notes that neither the mirror nor frame are given patentable weight since not positively claimed and since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). The structure of Casteel has the claimed structure and is capable of hooking onto a mirror and supporting a frame.

Regarding Claim 2, as best understood, Casteel teaches the bracket of claim 1 wherein: 
said first bracket portion comprises a first extension web (36; Figure 3) extending horizontally outward from said first face and a first brace (right vertical plate where 34 is pointing to; Figure 3) extending vertically downward from said first extension web; and 
said first face (right face of central plate), an inner surface of said first extension web (lower surface of 36), and an inner surface of said first brace (left surface of right vertical plate) define a channel configured to receive the portion of the outer edge of said previously installed mirror (channel depicted in Figure 3 and receiving an edge therein in Figure 2).  

Regarding Claim 3, as best understood, Casteel teaches the bracket of claim 2 wherein: 
said second bracket portion comprises a second extension web (37; Figure 3) extending horizontally outward from said second face and a second brace (left vertical plate where 35 is pointing) extending vertically upwards from said second extension web; and
the second brace (left vertical plate where 35 is pointing) comprises a fixed edge connected to said second extension web (lower edge of left vertical plate is also the left edge of the second extension web) and a free end (upper free end of left vertical plate) is configured to be inserted into the frame such that an interior 9Via EFS-WebDate of Deposit: 01/16/2020Title: Mounting a Frame onto a Previously Installed Mirrorsurface of the frame rests against the free edge to support the frame when installed. (The Examiner notes that the structure of Casteel meets the structural limitations and would therefore be capable of being inserted into and supporting a frame as claimed. The interior surface resting on the free edge would be dependent upon the structure of the frame which has not been given patentable weight).  


Regarding Claim 4, as best understood, Casteel teaches the bracket of claim 3 wherein: said support panel (central vertical plate), said first brace (right vertical plate), and said second brace (left vertical plate) are spaced apart and extend parallel with one another (as depicted in Figures 2 and 3).  


Regarding Claim 7, as best understood, Casteel teaches the bracket of claim 1 wherein: the support panel, the first bracket portion, and the second bracket portion are integrally formed (as depicted in Figure 3, the entire structure is integrally formed; col 2, ln 9-11).  

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2008/0006002 to Strickland et al. (hereinafter ‘Strickland’).

Regarding Claim 1, as best understood, Strickland teaches a bracket for mounting a frame onto a previously installed mirror without requiring removal of the previously installed mirror, said bracket comprising: 
a support panel (402; Figure 56) having a first face (right vertical face) and a second face (left vertical face); 
a first bracket portion (right upper hook) extending from said first face and configured to receive a portion of an outer edge of said previously installed mirror (capable of hooking onto an object due to hook shape) for removably securing said bracket to said previously installed mirror; and 
a second bracket portion (left lower hook) extending from said second face and configured to receive and support said frame (capable of receiving and supporting an object due to hook shape); and
a number of connection tabs (embosses 20; depicted in other figures such as Figure 1; para [0098] teaching that the same techniques could be applied to Z-shaped brackets) connected to said support panel and said second brace (Figures showing various locations of embosses such as on the support panels, extension web, and second brace as depicted in Figure 9c; para [0074] teaching the embosses could be on various faces).
The Examiner notes that neither the mirror nor frame are given patentable weight since not positively claimed and since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). The structure of Strickland has the claimed structure and is capable of hooking onto a mirror and supporting a frame.

Regarding Claim 6, as best understood, Strickland teaches the bracket of claim 1 wherein: each of said connection tabs (20) comprises a trapezoidal cross section (para [0073] teaching the embosses could be varying shapes such as trapezoidal shape).  

Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 6,612,060 (Pearce).

Regarding Claim 9, as best understood, Pearce teaches a method for removably mounting a frame onto a previously installed mirror without removing the previously installed mirror, said method comprising the steps of: 
providing the frame (20), wherein the frame comprises at least one recess (for screw that attaches mounting means 50” to frame (col 5, ln 3); 
providing a number of fasteners (50”, one for each portion of frame; Figures 3, 3A), each comprising a support panel (vertical portion of 50” that is attached to the frame 40) having a first face (left face) and a second face (right face), a first bracket portion (hook) extending from said first face (as depicted in Figure 3A), and a second bracket portion extending from said second face (screw used to attached 50” to the frame; col 5, ln 1-6); 
removably securing (via friction) the first bracket portion of each of said number of fasteners in a spaced apart manner about at an outer edge of said previously installed mirror (col 4, ln 31-50; col 5, ln 1-6); and 
removably securing (a screw is removable) the second bracket portion of each of said number of fasteners (50”) within said at least one recess (screw hole) of said frame (via screwing; col 5, 1-6) such that a free edge of said second bracket contacts an interior surface of said at least one recess (edges of screw/threads contact interior surface of screw hole), said number of fasteners (50”) are distributed about a perimeter of said frame (one on each frame section 10) and, said frame is installed to, and supported by, said previously installed mirror by way of said number of fasteners in a removeable fashion (col 5, ln 1-12).




Regarding Claim 10, as best understood, Pearce teaches the method of claim 9 wherein: 
the first bracket portion of each of said number of fasteners comprises a first extension web (horizontal portion that lies on upper edge of mirror; Figures 3A) extending horizontally outward from said first face and a first brace (vertical leg that hooks onto rear of mirror; Figures 3A) extending vertically downward from said first extension web; and 
said first face, an interface surface (lower surface) of said first extension web, and an inner surface of said first brace of each of said number of fasteners define a channel configured to receive a respective portion of the outer edge of said previously installed mirror (as depicted in Figure 3A).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pearce in view of US 7,770,315 to Bauer et al. (hereinafter ‘Bauer’).

Regarding Claim 11, as best understood, Pearce teaches the method of claim 10, but does not teach wherein: said second bracket portion of each of said number of fasteners comprises a second extension web extending horizontally outward from said second face and a second brace extending vertically upwards from said second extension web; and the second brace of each of said number of fasteners comprises a fixed edge connected to the second extension web; the free edge of the second brace of each of said number of fasteners is configured to restrict movement of the frame when installed within the at least one recess. Pearce does teach mounting the bracket to the mirror in a friction mounting without adhesives, and teaches that instead of screwing the bracket to the frame “any means desired” could be used to attach the bracket to the surface of the frame.
Bauer, which is also drawn to a method for mounting a frame onto a previously installed mirror, teaches using a number of fasteners (200 and 400), attachable without the use of tools (abstract), for mounting the frame to the mirror and teaches mounting the bracket to the frame via a snap-fit connection with a recess in the frame (col 9, ln 7-21; ln 39-55). Specifically, Bauer teaches that the portion of each of the fasteners that attaches to the frame comprises a second bracket portion comprising a second extension web (222; Figure 3D) extending horizontally outward from said second face (208; since 210 is attached to the mirror, when the mirror is in a vertical orientation then 222 extends horizontally) and a second brace (226) extending vertically upwards from said second extension web (there are two portions 226, with one extending vertically upwards from the end of one 222 prior to curving back towards the mirror, and the other extends vertically downwardly from the end of the other 222 prior to curving back towards the mirror); and the second brace (226) of each of said number of fasteners comprises a fixed edge (portion of 226 connected to 222) connected to the second extension web; the free edge (upper edge of 226) of the second brace of each of said number of fasteners is configured to restrict movement of the frame when installed within the at least one recess (col 9, ln 16-21).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that instead of using a screw as taught by Pearce to attach the bracket to the frame, that a snap-fit connection as taught by Bauer could be used, since that would not require any tools for installation thereby making installation even easier and quicker.
	

Allowable Subject Matter
Claims 13, 14, and 21-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
	






Response to Arguments

With respect to Applicant’s arguments based on the 112(a) rejections, and the amendments made to the claims: The Examiner has withdrawn the 112 (a) rejections. However, the Examiner notes that there are several 112(b) rejections based on amendments.

With respect to Applicant’s arguments based on the Bacon 102 rejection: The Examiner has fully considered the arguments but they are not persuasive. 
The Applicant argues that Bacon does not teach the connection tabs connected to both the support panel and the second brace. The Examiner notes that the amended claim language is unclear and does not specifically claim that each connection tab is connected to both the support panel and the second brace. In the broadest reasonable interpretation, Bacon teaches a plurality of connection tabs connected to the support panel and second brace (as depicted in Figure 2, teaching both elongated tabs extending inwardly from the second brace, and triangular tabs located on the second brace and on the support panel). 
The Applicant further argues that intended use interpretation of the phrase “configured to” is not proper, that anticipation case law requires that the reference teach each and every element, and the Bacon lacks an express teaching to receiving a mirror or frame. The Examiner notes that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). The claims are structure claims for a bracket and Bacon does in fact teach each and every structural element as claimed. The claims are not drawn to a method or a combination of a frame, mirror and bracket where there would be limitations regarding the mirror or frame. Therefore, it order to anticipate the claims, Bacon need not have an express teaching of receiving a mirror or frame, but rather must meet the structural limitations and be capable of performing the function of the intended use. Since Bacon teaches an S-shaped bracket that is hooked onto an object on one side and receives an object to be supported on the other side, the structure of Bacon would be capable of being hooked onto a mirror and receive a frame. Therefore, the claims are appropriately anticipated by Bacon.
The Applicant further argues that there is no teaching in Bacon regarding how the device is formed and the Examiner’s assertion is impermissibly conclusory in Claim 7. With review of the Figures, such as Figure 2 in Bacon, it can clearly be seen that the main body of the S-shaped bracket including the left lower hook portion, the central support panel, and the right upper hook portion, are all one continuous structure with no seams, breaks, or any other indication that the portions of the bracket were separate portions that were glued or welded together. The figures clearly support an integral formation of at least the main body of the bracket (which is the portion being claimed in Claim 7).




With respect to Applicant’s arguments based on the Casteel 102 rejection: The Examiner has fully considered the arguments but they are not persuasive. 
	The Applicant argues that the claims require the connections tabs to be connected to the support panel and the second brace, but that 38 in Casteel is a removeable shim adapter. The Examiner notes that as shown in Figure 3, element 38 is positioned within the channel created by the second brace, second extension, and support panel therefore being connected to the second brace and the support panel as depicted in phantom lines. There is no claim limitation preventing the connection from being removable, or further limiting the phrase “connected to”.
The Applicant further argues that Casteel does not provide a teaching or suggestion regarding a mirror or frame. As stated above with respect to Bacon, the Examiner notes that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). The claims are structure claims for a bracket and Casteel does in fact teach each and every structural element as claimed. The claims are not drawn to a method or a combination of a frame, mirror and bracket where there would be limitations regarding the mirror or frame. Therefore, it order to anticipate the claims, Casteel need not have an express teaching of receiving a mirror or frame, but rather must meet the structural limitations and be capable of performing the function of the intended use. Since Casteel teaches a bracket that is hooked onto an object on one side and receives an object to be supported on the other side, the structure of Casteel would be capable of being hooked onto a mirror and receive a frame. Therefore, the claims are appropriately anticipated by Casteel.

With respect to Applicant’s arguments based on the Pearce 103 rejection: The Examiner has fully considered the arguments but they are not persuasive. 
	The Applicant argues that Pearce does not teach the fasteners being removably secured to the frame as amended, since Pearce teaches the mounting bracket 50” permanently fixed to the surface 40 by bonding or screwing. The Examiner notes that the specification of Pearce does not teach that the attachment of the mounting bracket 50” is “permanent” as stated by the Applicant. In fact, in the cited specification section (col 5, ln 1-6), Pearce teaches that the attachment of the bracket 50” to the frame could be “any means desired”. Additionally, by teaching screwing of the bracket to the frame, which is the mounting means that the Examiner relied upon, it would be clear to one of skill in the art that a screw is not permanent and is removeable by unscrewing the screw. The term “removeable” would essentially be met by any attachment that may be detached. The term “permanent” would indicate that the portions could not be detached, such as if the portions were integrally formed, or secured in a manner such as welding.
	The Applicant further argues that Pearce doesn’t teach a free edge of the second bracket contacting an interior surface of the recess of the frame. The Examiner notes that it is the second bracket “portion” that is received in the recess of the frame, and that there is no antecedent basis for a “second bracket” in Claim 9. Additionally, with respect to Pearce, the free edges of the screw of Pearce would contact the interior surface of the screw hole and therefore meets the claim language.

With respect to Applicant’s arguments based on the Pearce/Bauer 103 rejection: The Examiner has fully considered the arguments but they are not persuasive. 
	The Applicant argues that Bauer relies on adhesive tape to secure the brackets to the mirror, and there is no teaching in either Pearce or Bauer for a single bracket which is both removably secured to the mirror and frame. In response to the Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).
Pearce was already relied upon for a single bracket which is both removably secured to the mirror and frame (removably attached via friction to the mirror, and removably attached via a screw to the frame). Pearce was modified by Bauer to teach that instead of mounting to the frame via a screw, that a snap-fit attachment could instead be used. 


With respect to the remaining Applicant arguments, they are moot due to new grounds of rejection necessitated by amendment, or due to claims being withdrawn due to election by original presentation.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form. The prior art listed all teach brackets that could hook onto a supporting structure with a downwardly facing hook, and receive an object to be supported on an upwardly facing hook. US 2012/0127379 (Wengreen) and US 9,386,867 (Kressin) further teach that the hook supporting the object is inserted into a recess in that object.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday - Tuesday  7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632